DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 15, 17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0105422 A1 [Jeong] in view of US 2015/0159315 A1 [Lim].

Regarding Claim 1
Jeong teaches an apparatus for treating laundry (laundry would fit within chamber (1100), and thus could be treated therein), the apparatus comprising: 
a cabinet that forms a first space in which laundry is received (Fig. 20 (1100)); 
a housing coupled to a wall of the first space and defining a second space in fluid communication with the first space (Fig. 20 (700), paras 151, 156); 
the housing having a first housing (Fig. 17 (111)) and a second housing (Fig. 17 (115)), 
wherein the first housing is provided with a hole to allow the first space to communicate with the second space (Fig. 17 (160)), and the second space is detachably coupled to of the first housing to define the second space between the first housing and the second housing (paras 142-147);
a photocatalytic member provided within the housing and including a photocatalytic substance ((150)); and 
a light source assembly ((140), para 97) provided within the housing and configured to emit light including ultraviolet (UV) rays across the second space to the photocatalytic member (para 101). 
However, Jeong fails to teach the apparatus further comprising:
a supplier supplying at least one of air or moisture to the first space;

an air suction portion and an air discharge portion spaced apart from each other in a front-rear direction on an upper surface of the machine room, wherein the third space of the machine room communicates with the first space via the air section and air discharge portions.
Lim teaches a laundry treating apparatus (abstract) comprising:
a cabinet that forms a first space in which laundry is received (abstract, Fig. 1); 
a supplier supplying at least one of air or moisture to the first space (para 24);
a machine room provided below the first space to circulate air in the first space and circulate air in the second space (Fig. 2 (7)), wherein the supplier is provided  in the machine room (as shown in Fig. 2); and
an air suction portion (Fig. 1 (36)) and an air discharge portion (Fig. 1 (35)) spaced apart from each other in a front-rear direction on an upper surface of the machine room (as shown in Fig. 1), wherein the third space of the machine room communicates with the first space via the air section and air discharge portions (as shown in Fig. 2; paras 29, 35).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the deodorizer of Jeong in the cabinet of Lim. One would have been motivated to do so since this would allow one to deodorize the laundry therein (Jeong abstract, Lim abstract).
Further, the above modified invention fails to teach the that the housing of Jeong is coupled to a rear wall of the first space. It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the housing of Jeong on a rear wall of the modified invention. One would have been motivated to do so since this would prevent the housing from interfering with accessibility to the cabinet.

Regarding Claim 3:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the first housing is projected from the rear wall of the first space and wherein the second housing is embedded in the rear wall of the first space (Jeong as shown in inset of Fig. 20, and as applied to the rear wall in the above obviousness rejection.). 

Regarding Claim 4:
The modified invention of claim  3 teaches the apparatus of claim 3, wherein the first housing comprises: a cover plate spaced apart from the rear wall of the first space (Jeong Fig. 17 (111) bottom wall , and as applied to the rear wall in the above obviousness rejection), and a first flange that extends from an edge of the cover plate to the rear wall of the first space (Jeong Fig. 17 (111) walls that are so oriented), wherein the hole comprises a plurality of communicating holes which are formed in the first flange (Jeong Fig. 17 (160)). 

Regarding Claim 15:
Jeong teaches a laundry treating apparatus (laundry would fit within chamber (1100), and thus could be treated therein) comprising: 
a cabinet that forms a first space and having a rear wall (Fig. 20 (1100)); 
a housing coupled to a wall that forms a second space in fluid communication with the first space (Fig. 20 (700), paras 151, 156),
Jeong Fig. 17 (111), Fig. 20) and a second housing that is embedded within the wall (Jeong Fig. 17 (115)), to define a second space between the first housing and the second housing (Jeong paras 142-147); 
at least one photocatalytic member including a photocatalytic substance attached to the housing and provided in the second space ((140)); and 
at least one light source attached to the housing ((140), para 97) and configured to emit light toward the at least one photocatalytic member (para 1010, wherein a flow path is defined between the wall and the housing to allow air to pass over the photocatalytic member (para 100). 
However, Jeong fails to teach the apparatus further comprising:
a supplier supplying at least one of air or moisture to the first space;
a machine room provided below the first space to circulate air located in the first space and to circulate air to the second space, the machine forming a third space separate from the first space, wherein the supplier is provided  in the machine room; or
an air inlet and an air outlet spaced apart from the air inlet in a front-rear direction on an upper surface of the machine room, the air inlet and outlet being configured to allow circulation of air between the first and third spaces.
Lim teaches a laundry treating apparatus (abstract) comprising:
a cabinet that forms a first space in which laundry is received (abstract, Fig. 1); 
a supplier supplying at least one of air or moisture to the first space (para 24);
a machine room provided below the first space to circulate air in the first space and circulate air in the second space (Fig. 2 (7)), the machine forming a third space separate from the first space (as shown in Figs. 1-2) wherein the supplier is provided in the machine room (as shown in Fig. 2); and


It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the deodorizer of Jeong in the cabinet of Lim. One would have been motivated to do so since this would allow one to deodorize the laundry therein (Jeong abstract, Lim abstract).
Further, the above modified invention fails to teach that the housing of Jeong is coupled to a rear wall of the first space. It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the housing of Jeong on a rear wall of the modified invention. One would have been motivated to do so since this would prevent the housing from interfering with accessibility to the cabinet.

Regarding Claim 17:
The modified invention of claim 16 teaches the apparatus of claim 16, wherein the first housing includes a first flange (Jeong Fig. 17 (111) walls that are vertically oriented) that extends from a first surface of the first housing (Fig. 17 (111) bottom wall) toward the rear wall, the first flange including a plurality of holes through which air may pass between the first space and the second space (Jeong Fig. 17 (160)).

Regarding Claim 21:
Jeong teaches a laundry treatment apparatus (laundry would fit within chamber (1100), and thus could be treated therein) comprising: 
a cabinet having a storage space in which laundry is hung (Fig. 20 (1100)); 
a door to open or close the storage space (as shown in Fig. 20); and
a deodorizer at least partially embedded in a wall of the storage space and at least partially protruding from the wall (Fig. 20 (700)), the deodorizer having a photocatalytic member (Fig. 17 (150)), at least one ultraviolet (UV) light (Fig. 17 (140)), and a purifying space that communicates with the storage space (Fig. 17 (110) communicates through holes (160)).
However, Jeong fails to teach that the apparatus includes:
a machine room provided below the storage space; or 
a supplier in the machine room to supply at least one or air or moisture to the storage space via a plurality of vents, the plurality of vents including an air suction vent and an air discharge vent spaced apart in a front-rear direction on an upper surface of the machine room.
Lim teaches a laundry treating apparatus (abstract) comprising:
a cabinet that forms a storage space in which laundry is received (abstract, Fig. 1); 
a machine room provided below the storage space (Fig. 2 (7));
a supplier (para 24) in the machine room to supply at least one or air or moisture to the storage space via a plurality of vents (as shown in Fig. 2 (35, 36, 37)), the plurality of vents including an air suction vent ((36)) and an air discharge vent ((35)) spaced apart in a front-rear direction on an upper surface of the machine room (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the deodorizer of Jeong in the cabinet of Lim. One would have been motivated to do so since this would allow one to deodorize the laundry therein (Jeong abstract, Lim abstract).
Jeong is coupled to a rear wall of the first space. It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the housing of Jeong on a rear wall of the modified invention. One would have been motivated to do so since this would prevent the housing from interfering with accessibility to the cabinet.

Regarding Claim 22:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the air discharge portion is provided at a rear side of the upper surface of the machine room to be closer to the housing that the air suction portion such that a flow of air from the discharge portion is guided toward the housing. Lim, at Figs. 1 and 2, demonstrates that the air discharge port (35) is on the rear of the upper side of the machine room, and that it is on a raised portion of the machine room. Since the discharge port is closer to the rear wall than the suction port, it is necessarily closer to anything on the rear wall than the suction port. In the obviousness rejections above, it is explained that the housing is placed on the rear wall. As such, the air from the discharge port is guided to said housing on the rear wall.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lim as applied to claim 1, and further in view of KR 10-2012-0138862 A [hereinafter Kang].

Regarding Claim 13:
Jeong para 101). 
However, Jeong fails to teach that the LEDs are mounted on a PCB. 
Kang teaches a light source assembly for air sterilization (claim 1) including a plurality of LED elements disposed on a LED PCB (Fig. 1 (12a); page 6 second paragraph). Replacing the LED elements of Jeong with the plurality of LED elements of Kang would result in the plurality of elements being directionally configured to emit light rays including ultraviolet rays toward the photocatalytic member. It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the UV LED of Jeong with the multiple UV LEDs on a PCB of Kang. One would have been motivated to make such a modification since it would provide ultraviolet light to a larger area and in greater intensity than could be provided by the arrangement of Jeong.

Regarding Claim 14:
The modified invention of claim 13 teaches the apparatus of claim 13, but fails to teach that the plurality of the LED elements comprises: a plurality of visible ray LED elements spaced apart from each other by a predetermined interval in a circumferential direction along the LED PCB; and an ultraviolet LED element provided on a central portion of the LED PCB.
Kang teaches a light source assembly for air sterilization (claim 1) comprising a plurality of visible ray LED elements spaced apart from each other by a predetermined interval in a circumferential direction along the LED PCB (Fig. 1 (12b)); and an ultraviolet LED element provided on a central portion of the LED PCB (Fig. 1 middle (12a)). It would have been obvious Jeong with the multiple UV LEDs and visible LEDS on a PCB of Kang. One would have been motivated to make such a modification since it would provide ultraviolet light to a larger area and in greater intensity than could be provided by a single LED, and since the visible LEDs would provide bright illumination of the cabinet (page 7 first paragraph).


Allowable Subject Matter
Claims 5-12 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the combination of Jeong and Lim fails to teach the claimed positioning of the housing. This is not persuasive. Placing the housing of Jeong in the rear of the cabinet is obvious since this would prevent it from obstructing access to the cabinet.
All indefiniteness rejections of record are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881